[revlon.gif]


REVLON EXECUTIVE SEVERANCE PAY PLAN

(Effective September 21, 2006)

SUMMARY PLAN DESCRIPTION

PURPOSE

It is the intent of the Revlon Executive Severance Pay Plan (the “Plan”) to
provide non-binding guidelines for the granting of separation pay, and other
benefits, to certain employees that have been terminated for reasons unrelated
to performance or conduct. This Plan is intended to provide some financial
support for an employee during a time period after separation to enable him/her
to seek new employment, relative to his or her position and tenure.

 

The information in this document is your Summary Plan Description provided in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

In addition, the benefits provided by this Plan do not create a contract of
employment or confer any right of any person to be retained in the employ of the
Company. Revlon Consumer Products Corporation reserves the right to change or
discontinue the Plan (and/or these benefits), in whole or in part, at any time
and for any reason, without advance notice to eligible employees and/or their
dependents or beneficiaries.

This document supersedes all earlier descriptions of the Plan and Plan
documents.

APPLICATION

This Plan applies to all eligible terminations of employment, on or after the
effective date of September 21, 2006, by Revlon Consumer Products Corporation
and participating employers in the United States (the “Company”). This Plan
document supersedes any and all prior Plan descriptions, including, without
limitation, the Executive Severance Policy as amended effective July 1, 2002.
The acceptance of any separation pay, or other benefits, under this Plan shall
constitute a waiver of any severance or separation pay the employee would have
been entitled to under any other severance or separation pay plans, programs,
policies or practice of the Company.

ELIGIBILITY

An employee is eligible to participate in the Plan if:

•

The employee is employed by the Company as defined above;

•

The employee is classified in executive grades 13 or equivalent and above;

 

 

Page 1 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

•

The employee executes and complies with the terms of a release and
confidentiality agreement satisfactory to the Company in its sole discretion;

•

The employee executes and complies with the terms of the Company’s Employee
Agreement as to Confidentiality and Non-Competition then in effect during all
periods of employment and during all periods for which separation pay is
provided; and

•

The employee is terminated due to circumstances other than those described in
the “Exclusions” section of this Plan.

In all cases, separation pay is awarded at the Plan Administrator’s discretion.

A person will not be eligible to participate in the Plan if he or she has been
classified by the Company as an independent contractor in accordance with the
Company’s standard personnel practices, regardless of whether such person may
thereafter be held to be a common law employee of the Company by a court, the
Internal Revenue Service or any other relevant federal, state or local
governmental authority or agency.

EXCLUSIONS

1.

Separation pay will not be granted, under any circumstances, to an employee who
leaves the Company voluntarily, including, without limitation, by:

 

a.

Resignation; or

 

b.

Retirement, including, but not limited to, retirement under the terms of the
Revlon Employees’ Retirement Plan or any other pension plan that might be
provided by the Company.

2.

Separation pay will not be granted to an employee who is discharged for good
reason as determined by the Company in its sole discretion, including, without
limitation, for:

 

a.

Unsatisfactory work performance, conduct or attitude, including, but not limited
to: poor quality of work; lack of dependability; poor communication; inability
to develop satisfactory internal and/or external relationships; poor judgment;
poor organizational abilities; inability to handle volume of work; lack of job
knowledge or technical skills; inability to work independently; lack of
motivation; ineffectual problem solving; or inability to make decisions;

 

b.

Violation of Company policy, including, without limitation, the Code of Business
Conduct;

 

c.

Misappropriation or unauthorized disclosure of confidential information, trade
secrets or corporate opportunities;

 

d.

Violation of the Employee Agreement as to Confidentiality and Non-Competition;

 

 

Page 2 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

 

e.

Negligent failure to safeguard Company property or negligently defacing or
destroying Company property;

 

f.

Engaging in physical violence or threatening conduct in connection with
employment;

 

g.

Insubordination;

 

h.

Commission of an act which constitutes a felony or misdemeanor under applicable
Federal, State, foreign or local law;

 

i.

Unlawful manufacture, distribution, dispensation, possession or use of a
controlled substance on Company premises or while conducting Company business
off Company premises;

 

j.

Misappropriation, falsification and/or unauthorized alternation of Company
records;

 

k.

Possession of firearms or lethal weapons of any kind on Company premises or
while conducting Company business off Company premises, without Company
authorization;

 

l.

Conflict of interest, not duly reported and approved in accordance with the
Company’s Conflict of Interest Policy;

 

m.

Sabotage, malicious adulteration of product, or industrial espionage; or

 

n.

Commission of any other act that is detrimental to the Company’s business or
reputation.

3.

Separation pay will not be granted where the Company sells or otherwise disposes
of the business or unit in which the employee was employed, and either:

 

a.

the employee accepts employment with the buyer of those operations, or

 

b.

the employee rejects an offer of employment by the buyer involving compensation
and benefits substantially equivalent, taken as a whole, to the employee’s
compensation and benefits with the Company.

4.

If subsequent to the commencement of separation pay the Company discovers that
the employee committed acts while employed which would have constituted good
reason under paragraph 2 above, or discovers that the employee at any time
violated either of the release and confidentiality agreement described in the
ELIGIBILITY Section above or the Employee Agreement as to Confidentiality and
Non-Competition described above, the Company may

 

 

Page 3 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

cease further separation payments and may require the employee to reimburse the
Company for all separation payments previously made.

ADMINISTRATION

1.

Separation Pay: There is no guarantee of any amount of separation pay or
benefits to any employee. However, separation benefits may be awarded at the
discretion of the Plan Administrator based upon factors such as the employee’s
position and length of service with reference to the Separation Pay Guidelines
below or otherwise, provided that the employee meets all of the eligibility
requirements described in the “Eligibility” section hereof. In determining
whether, and how much separation pay, to award in any individual case the Plan
Administrator may, in its sole discretion, consider the circumstances of the
employee’s termination and the employee’s tenure and performance history, among
other factors.

Separation Pay Guidelines

 

Executive
Grade Level

Basic Severance Period

Supplemental
Severance Period One
Month Per Full Year
of Service to a
Maximum of:

Total Maximum
Combined Benefit
(“Severance Period”)

20 and above

16 months

6 months

22 months

16 - 19

10 months

6 months

16 months

13 –15

4 months

12 months

16 months

2.

Method of Payment: Generally, if separation benefits are awarded, an eligible
employee’s base salary will continue at the same rate, and in the same manner,
as was in effect on the date of his or her termination, for the duration of the
severance pay period. However, the Company, in its sole discretion, may elect to
pay separation benefits in any form.

Notwithstanding any provision herein, in all cases, separation benefits awarded
under this Plan will be paid in good faith compliance, and in an amount, time
and manner in compliance, with the terms and requirements of the Internal
Revenue Code, including, without limitation, Section 409A and any successor
provisions, without the Company or the employee incurring additional taxes,
penalties or fees pursuant to Internal Revenue Code Section 409A. Among other
things, the Internal Revenue Code currently provides that for certain “specified
employees”, separation payments that are covered by the provisions on deferred
compensation of Internal Revenue Code Section 409A may not commence until the
six-month anniversary of the employee’s termination date.

If severance pay or benefits under this Plan result from termination of
employment due to a change of control of Revlon, Inc., the amounts scheduled
may, if the Company elects in its sole discretion in the case of any particular
employee, either (i) be cut back as necessary to prevent the employee from
incurring the 20% excise tax imposed under federal law on executives who receive
“golden parachute” awards or (ii) be supplemented so that the net

 

 

Page 4 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

amount retained by the employee after deduction of such excise tax and any
additional income tax payable on such supplemental payment, shall equal the
amount scheduled.

3.

Tax Withholding: Required Federal, State and local taxes will be withheld from
all payments made under this Plan in accordance with applicable law.

4.

Reduction for Pension Enhancement: If an employee is involuntarily terminated in
connection with a reduction in force or layoff implemented by the Company, for
which the Company in its sole discretion has elected to provide for enhanced
pension benefits under any pension plan maintained by the Company, the amount
payable to the employee pursuant to this Plan shall be reduced by the Actuarial
Value of such enhanced pension benefits if the employee is eligible (with or
without such enhanced pension benefits) to receive an immediate pension under
such plan as of his or her date of termination. For purposes of this Section,
the Actuarial Value of any enhanced pension benefits made available to the
employee shall be determined based on the actuarial assumptions and
methodologies used with respect to the plan to determine liabilities in
accordance with the Statement of Financial Accounting Standards No. 87
(Employers’ Accounting for Pensions) or any amendments thereto or any successor
standards.

5.

Coordination of Separation Pay Benefits: Separation pay benefits awarded to the
employee shall be reduced by compensation payable to the employee as a result of
(a) other severance or termination payments (other than unpaid vacation) due
from sources other than this Plan; and (b) any payments required by federal,
state or local law in any jurisdiction and/or foreign laws, rules, regulations
or practices, because of the termination of the employee’s employment or any
related notice requirement, including, without limitation, under the W.A.R.N.
Act or any local equivalent, including termination, indemnity, redundancy pay or
pay in lieu of notice.

6.

Other Benefits:

 

a.

Continuation of Medical/Dental Benefits: If an eligible employee (and his or her
dependents) participates in The Revlon Health Care Program (including, but not
limited to the Revlon Medical, Dental and/or Vision Care Plan) at the time of
employment termination, the employee and his/her dependents will be permitted to
continue participation in the Company’s group medical and/or dental benefit
plans under COBRA at the contribution level in effect for active employees until
the earliest to occur of (1) the end of any Severance Period, (2) the expiration
of the maximum required period for continuation coverage under applicable
federal law for which the employee would be eligible, or (3) when the employee
becomes covered by medical or dental plans of another employer or becomes
eligible for Medicare. Continued participation in the Company’s other group
welfare benefit plans will be governed by the terms and conditions of the plans
as in effect when employment terminates, provided that if such plans are amended
as to the group of employees in which the employee was included at the time of
termination, the newer provisions

 

 

Page 5 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

shall apply.

In order to remain eligible for continued medical or dental benefits during the
Severance Period, the employee must make timely premium payments in the same
amount paid by then current employees, which amounts will be deducted from the
employee’s severance pay, and must submit such evidence of non-coverage as the
Company may reasonably require. If the employee is entitled and elects under
applicable federal law to further continue such benefits under COBRA after the
Severance Period, the employee must make timely premium payments at the
applicable rate for COBRA continuation contributions, as required and in such
manner as is acceptable to the Company.

 

b.

The Revlon Health Care Flexible Spending Program: If an eligible employee
participates in The Revlon Health Care Flexible Spending Program at the time of
termination, he or she may be eligible to continue participation under the
provision of COBRA, as amended, on an after-tax basis.

 

c.

Outplacement Services: The Company, in its sole discretion, may provide
outplacement services to employees upon termination.

 

d.

Other Plans, Policies and Programs: This Plan is not intended to describe the
provisions or administrative practices of any other plan, policy or program. Any
benefits that may be available under any other such plan, policy or program must
be determined solely in accordance with the terms and administrative provisions
of such plan, policy or program, as in effect at the time of termination.

7.

Non-Competition: The non-competition provision of the Employee Agreement as to
Confidentiality and Non-Competition shall remain in effect for the full duration
of the period that severance benefits are awarded under this Plan without regard
to the schedule, form or manner of payment.

8.

Employment Contracts or Other Written Agreements In Effect: If, on the date of
termination, an employment contract or other written agreement between an
eligible employee and the Company is in effect, which sets forth the separation
pay and other benefits payable to such eligible employee upon termination, then,
unless otherwise provided by the terms of such written agreement, the eligible
employee will be entitled to the greater of the separation pay and other
benefits provided for in such employment contract or agreement, or the
separation pay and other benefits payable in accordance with this Plan.

9.

Non-Uniform Determinations: The Plan Administrator’s determinations under this
Plan need not be uniform and may be made selectively among the persons who
receive, or are eligible to receive, awards hereunder (whether or not such
persons are similarly situated).

 

 

Page 6 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

10.

Plan Construction: Revlon Consumer Products Corporation has the final authority
with respect to the construction, interpretation and application of the terms of
the Plan and the eligibility for separation pay or other benefits under this
Plan. Revlon Consumer Products Corporation’s decisions in all such matters are
final and binding. Employees who have questions with respect to this Plan may
contact Revlon Consumer Products Corporation’s senior-most Human Resources
executive or his/her designee.

AMENDMENT OR TERMINATION OF PLAN

Revlon Consumer Products Corporation reserves the right to amend, modify or
terminate this Plan or any portion of it at any time, and for any reason, in
each case without advance notice to eligible employees and/or their dependents
and/or beneficiaries. Any such action may be effected by actions of the Board of
Directors of Revlon Consumer Products Corporation or officers expressly
authorized by the Board. Any such action shall be in writing.

LEGALLY REQUIRED INFORMATION ABOUT THE PLAN

Plan Administrator and Plan Administration

The Plan Administrator is Revlon Consumer Products Corporation. Revlon Consumer
Products Corporation may allocate and assign any of its responsibilities and
duties for the operation and administration of the Plan to such other person or
persons as it determines is appropriate.

The Plan Administrator has complete discretionary authority to interpret the
Plan and determine any and all questions or disputes relating to the Plan,
including but not limited to eligibility for benefits under the Plan. The Plan
Administrator’s decisions regarding the Plan and Plan benefits are final,
conclusive and binding.

The Plan Administrator may be contacted at:

Revlon Consumer Products Corporation

Attention: Human Resources

237 Park Avenue

New York, New York 10017

212-527-4000

Agent for Service of Legal Process

Service of legal process may be made to the General Counsel, Revlon Consumer
Products Corporation at the address given below for the Plan Sponsor.

 

 

Page 7 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

Plan Information

Lead Employer and Plan Sponsor:

Revlon Consumer Products Corporation

237 Park Avenue

New York, New York 10017

212-527-4000

A list of the other participating employers may be obtained upon written request
to the Plan Administrator or may be examined, without charge, at the Plan
Administrator’s office.

Employer Identification Number (EIN): 13-3662953

Plan Name: Revlon Executive Severance Pay Plan

Plan Number: 507

Plan Year

The Plan’s plan year for purposes of maintaining the records of the Plan is the
calendar year.

Type of Plan and Funding

The Plan is a severance pay plan which is intended to constitute an employee
welfare benefit plan under ERISA and is not a qualified plan under the Internal
Revenue Code. The Plan is unfunded. As an unfunded plan all benefits are paid
from the general assets of the Company. No funds are set aside or held in trust
to secure any benefits that may be offered to eligible employees under the Plan.

Governing Law

The Plan and all rights thereunder shall be governed by the laws of the State of
New York, except to the extent preempted by ERISA.

Benefit Claims Procedure

An awarded benefit under the Plan will be paid to you as a matter of course;
accordingly, there is no need to file a claim for Plan benefits with the Plan
Administrator other than completing any administrative forms which may be
required by the Plan Administrator, as well as the release and confidentiality
agreement and the Employee Agreement as to Confidentiality and Non-Competition
prescribed by the Company.

 

 

Page 8 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

If you feel you are entitled to a benefit under the Plan and did not receive it,
you must file a written claim for benefits with the Plan Administrator within
six months of your separation from your employment with the Company. If you
dispute the amount of your benefit under the Plan, you may file a claim with the
Plan Administrator. Benefit claim determinations will be made in accordance with
the terms of the Plan and any administrative procedures adopted under the Plan.

A request for Plan benefits will be considered a claim for Plan benefits, and it
will be subject to a full and fair review. If your claim is wholly or partially
denied, the Plan Administrator will furnish you with a written notice of this
denial. This written notice must be provided to you within 90-days after the
receipt of your claim by the Plan Administrator. In certain circumstances the
Plan Administrator may take an additional 90-days to make its decision if it
notifies you prior to the expiration of the initial 90-day period that it needs
this time, the reasons for this extension and the date by which it expects to
render its benefit determination. You may, but are not obligated to, agree to
any other extension of time for a decision on your claim. The period of time
within which a benefit determination is required to be made will begin at the
time a claim is filed, without regard to whether all the information necessary
to make a benefit determination accompanies the filing.

A written notice of denial of your benefit claim will contain the following
information:

 

•

the specific reason or reasons for the adverse determination;

 

•

specific reference to those Plan provisions on which the denial is based;

 

•

a description of any additional information or material necessary to correct
your claim and an explanation of why such material or information is necessary;
and

 

•

a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of your or your beneficiary’s right to
right to file a suit under section 502(a) of ERISA following an adverse benefit
determination on review.

If your claim has been denied, and you wish to submit your claim for review, you
must follow the “Claims Appeal Procedure” described below.

 

 

Page 9 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

Claims Appeal Procedure

If your claim for benefits is denied, you or your duly authorized representative
may file an appeal of the adverse determination with the Plan Administrator
which will review your claim and the initial adverse determination. You or your
duly authorized representative must file your appeal of the denial within 60
days after you receive notification that your benefit claim is denied. You will
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. In addition, you will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to your claim for
benefits. A document, record, or other information will be considered “relevant”
to a claim if such document, record, or other information (i) was relied upon in
making the benefit determination; (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with administrative
processes and safeguards, to the extent required by regulations and other
guidance of general applicability issued by the Department of Labor.

In its review the Plan Administrator will take into account all comments,
documents, records, and other information submitted relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

The Plan Administrator will review your claim within 60 days after the Plan
Administrator’s receipt of your written request for review of your claim. There
may be special circumstances when this 60-day period may be extended by the Plan
Administrator to up to 120 days after receipt by the Plan Administrator of your
request for review of your claim. You will receive advance written notice of an
extension of the 60-day review period prior to the expiration of the initial
60-day period which will state the reasons for this extension and the date by
which the Plan Administrator expects to render its benefit determination. You
may, but are not obligated to, agree to any other extension of time for a
decision on your appealed claim. The period of time within which a benefit
determination on review is required to be made will begin at the time an appeal
is filed, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing. In the event that the
review period is extended due to your failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be suspended from the date on which the notification of the extension is sent to
you until the earlier of 45 days from the date of such notification or the date
on which you respond to the request for additional information. If you do not
provide the requested information, your claim may be denied on appeal. The Plan
Administrator will provide you with written or electronic notice of its decision
on your appealed claim.

If your claim is denied on appeal, the Plan Administrator’s decision on your
claim on appeal will be communicated to you in writing and will contain (i) the
specific reason or

 

 

Page 10 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

reasons for the adverse determination; (ii) reference to the specific Plan
provisions on which the benefit determination is based; (iii) a statement that
you are entitled to receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to
your claim for benefits; and (iv) a statement describing your right to file a
law suit under section 502(a) of ERISA.

If you do not timely utilize the Plan’s benefit claims procedures provided
above, including the claims appeal process, it is possible that any further
legal action you pursue may be dismissed due to your failure to “exhaust” the
Plan’s administrative claims review process.

ERISA Rights Statement

As a participant in the Revlon Separation Pay Plan you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that employee benefit plan participants shall be
entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office, all documents
governing the plan, including a copy of the latest annual report (Form 5500
Series) filed with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration, if applicable.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including copies of the latest annual
report (Form 5500 Series), if applicable, and any updated summary plan
description. The Administrator may require a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants. No
one, including your employer, or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
and do not receive them within 30 days, you may file suit in a Federal court. In
such a case, the court

 

 

Page 11 of 12

 

--------------------------------------------------------------------------------



[revlon.gif]


 

may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or Federal court, after following the claims and appeals process
described above in the section entitled “Benefit Claims Procedure” above. If you
fail to fully and timely utilize the Plan’s administrative claims and appeals
process, it is possible that any suit you file may be dismissed due to your
failure to “exhaust” the Plan’s claims and appeals process. If it should happen
that you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about this Plan, you should contact the Plan
Administrator. If you have any questions about this Statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

The above statement of your ERISA rights was created by the U.S. Department of
Labor and is required by law. By including the statement of your ERISA rights,
the Plan Administrator, the Company, the plan fiduciaries and their agents make
no representation about the legal accuracy of its content. The statement of your
ERISA rights should in no way be construed as legal advice.

 

The information in this document is your Summary Plan Description provided in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

In addition, the benefits provided by this Plan do not create a contract of
employment or confer any right of any person to be retained in the employ of the
Company. Revlon Consumer Products Corporation reserves the right to change or
discontinue the Plan (and/or these benefits), in whole or in part, at any time
and for any reason, without advance notice to eligible employees and/or their
dependents or beneficiaries.

This document supersedes all earlier descriptions of the Plan and Plan
documents.

220179

 

Page 12 of 12

 

--------------------------------------------------------------------------------